As filed with the U.S. Securities and Exchange Commission on March 16, 2015 File Nos. 333-13601 811-07851 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 49 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 51 [X] FRANKLIN FUND ALLOCATOR SERIES (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [X] on June 1, 2015 pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Amendment to the registration statement of the Registrant on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information describing new series’ Franklin Target Maturity 2017 Fund, Franklin Target Maturity 2018 Fund, Franklin Target Maturity 2019 Fund, Franklin Target Maturity 2020 Fund, Franklin Target Maturity 2021 Fund, Franklin Target Maturity 2022 Fund and Franklin Target Maturity 2023 Fund of the Registrant, and does not otherwise delete, amend, or supersede any other information relating to any other series of the Registrant. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities Act of 1933, and the Investment Company Act of 1940. June 1, 2015 The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. SUBJECT TO COMPLETION, PRELIMINARY PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SEC IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Class R6 Advisor Class Franklin Target Maturity 2017 Fund Pending Pending Franklin Target Maturity 2018 Fund Pending Pending Franklin Target Maturity 2019 Fund Pending Pending Franklin Target Maturity 2020 Fund Pending Pending Franklin Target Maturity 2021 Fund Pending Pending PROSPECTUS Franklin Fund Allocator Series 1 # 1354195 v. 4 Contents FUND SUMMARIES INFORMATION ABOUT THE FUND YOU SHOULD KNOW BEFORE INVESTING Franklin Target Maturity 2017 Fund Franklin Target Maturity 2018 Fund Franklin Target Maturity 2019 Fund Franklin Target Maturity 2020 Fund Franklin Target Maturity 2021 Fund FUND DETAILS MORE INFORMATION ON INVESTMENT POLICIES, PRACTICES AND RISKS Investment Goal Principal Investment Policies and Practices Principal Risks Management Distributions and Taxes YOUR ACCOUNT INFORMATION ABOUT SALES CHARGES, QUALIFIED INVESTORS, ACCOUNT TRANSACTIONS AND SERVICES Choosing a Share Class Buying Shares Investor Services Selling Shares Exchanging Shares Account Policies Questions FOR MORE INFORMATION WHERE TO LEARN MORE ABOUT THE FUND Back Cover 2 # 1354195 v. 4 FUND SUMMARIES Franklin Target Maturity 2017 Fund Investment Goal To seek capital preservation and income with a pre-determined maturity date. Fees and Expenses of the Fund These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. SHAREHOLDER FEES (fees paid directly from your investment) Class R6 Advisor Class Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as percentage of the lower of original purchase price or sale proceeds) None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Class R6 Advisor Class Management fees 0.30% 0.30% Distribution and service (12b-1) fees None None Other expenses1 0.81% 0.95% Total annual Fund operating expenses 1.11% 1.25% Fee waiver and/or expense reimbursement2 -0.81% -0.81% Total annual Fund operating expenses after fee waiver and/or expense reimbursement2 0.30% 0.44% 1.Other expenses are based on estimated amounts for the current fiscal year. 2.
